MEMORANDUM2
Jose Miguel Carlos-Banuelos appeals his conviction and 37-month sentence inl*601posed following a guilty plea to illegal reentry by a previously deported alien, in violation of 8 U.S.C. § 1326. We dismiss.
As part of his plea, Carlos-Banuelos “waive[d], to the full extent of the law, any right to appeal or collaterally attack the conviction and sentence, including any restitution order, unless the Court imposes a custodial sentence greater than the high end of the guideline range based on an adjusted offense level of 21.” Because the district court imposed the sentence based on an adjusted offense level of 20, and Carlos-Banuelos does not contend that the waiver of his right to appeal was unknowing or involuntary, the appeal waiver is enforceable. United States v. Navarro-Botello, 912 F.2d 318, 319 (9th Cir.1990) (concluding that if waiver is made voluntarily and knowingly, it is enforceable and does not violated due process or public policy).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the *601courts of this circuit except as may be provided by 9th Cir. R. 36-3.